Exhibit 10.22




AGREEMENT TO RECONVEY BUSINESS




This Agreement is made as of December 30, 2008, by and between Parks! America,
Inc., a Nevada corporation (the "Buyer"), Park Staffing, LLC, a California
limited liability company and wholly owned subsidiary of the Buyer ("Park
Staffing"), Stanley Harper ("Harper"), Troy Davis ("Davis"), Computer Contact
Service, Inc., a California corporation (the "Seller"), with reference to the
following facts:




A.  On March 30, 2007, the Seller entered into an agreement to sell its
"TempSERV" business (the "Business") to EDLA Staffing, LLC, a Nevada limited
liability company ("EDLA"), a copy of which is attached hereto as Exhibit "A."
 On September 30, 2007, EDLA entered into an agreement with the Buyer, a copy of
which is attached hereto as Exhibit "B," pursuant to which EDLA assigned its
rights pursuant to such sale agreement to the Buyer.




B.  The sale of the Business by the Seller to the Buyer took place as of
September 30, 2007.  The Buyer caused the Business to be acquired by Park
Staffing, which is wholly owned by the Buyer.  The Buyer issued a promissory
note to the Seller as part of the purchase price for the Business.  In addition,
the Buyer entered into a Factoring Agreement as of September 30, 2007 (the
"Factoring Agreement") with the Seller, a copy of which is attached hereto as
Exhibit "C," pursuant to which the Seller financed certain of the receivables of
the Buyer from the Business.




C.  For various reasons, the parties have decided that the Buyer and Park
Staffing will reconvey the Business to the Seller upon the terms and conditions
set forth in this Agreement.




NOW, therefore, it is hereby agreed as follows:




1.  Reconveyance of the Business.  Effective as of January 1, 2009, the Buyer
and Park Staffing hereby sells, transfers, assigns and delivers to the Seller
the Business, including all assets of the Business, whether tangible or
intangible, which were acquired by either the Buyer or Park Staffing from the
Seller, other than accounts receivable and accounts payable of the Business.




2.  Treatment of Payables and Receivables.  The Seller shall use its reasonable
efforts to collect the accounts receivable of Park Staffing from the Business in
the ordinary course of business.  All amounts so collected shall be applied to
satisfy any accounts payable of Park Staffing from the Business (including
accounts receivable that arise prior to December 31, 2008, but are not billed
until after December 31, 2008) and to pay amounts due to the Seller pursuant to
the Factoring Agreement.  Any remaining amounts shall be promptly paid by the
Seller to the Buyer.  The terms and conditions of the Factoring Agreement shall
remain in full force and effect until all of the accounts receivable of Park
Staffing from the Business have been collected or otherwise dealt with as
provided in the Factoring Agreement.




3.  Consideration to be Paid for Reconveyance of Business.  As consideration for
the reconveyance of the Business to the Seller, the following items of
consideration shall be paid:




(a)  Harper shall transfer to the Buyer 25,000 shares of common stock of the
Buyer (the "Buyer Common Stock");




(b)  Harper shall transfer to the Buyer Harper's warrant to acquire 5,000,000
shares of the Buyer's common stock (the "Warrant");




(c)  The Seller shall pay to Park Staffing the sum of $50,000;




(d)  The Seller shall forgive the remaining principal balance of the Promissory
Note issued by Park Staffing to the Seller dated September 30, 2007, in the
original principal amount of $562,500;




(e)  The Seller shall return to the Buyer the S.C.I.F. insurance company deposit
of $38,787 for workers compensation when it is released by S.C.I.F. following
the final audit by S.C.I.F.;




(f)  In accordance with Paragraph 2, above, of this Agreement, the Seller shall
remit to the Buyer all accounts receivable (including amounts arising prior to
January 1, 2009, but remaining unbilled until thereafter), which are estimated
to be approximately $150,123.55;





--------------------------------------------------------------------------------

(g)  The Seller shall return to the Buyer any cash balance of the Business
remaining after the satisfaction of all debts of the Buyer and/or Park Staffing
in accordance with Paragraph 2, above, of this Agreement, which debts are
estimated to be approximately $25,000; and




(h)  Davis shall provide services to reconcile Park Staffing's payroll accounts
as of December 31, 2008, free of charge to Park Staffing.




4.  Representations and Warranties of the Buyer and Park Staffing.  The Buyer
and Park Staffing represent and warrant to the Seller as follows:




(a)  The Buyer and/or Park Staffing has full power and authority (including full
corporate power and authority) to execute and deliver this Agreement and to
perform its obligations hereunder.  This Agreement constitutes the valid and
legally binding obligation of the Buyer and/or Park Staffing enforceable in
accordance with its terms and conditions.




(b)  Neither the execution and the delivery of this Agreement, not the
consummation of the transactions contemplated hereby will (i) violate any
statute, regulations, rule, judgment, order, decree, stipulation, injunction,
charge, or other restriction of any government, governmental agency, or court to
which the Buyer or Park Staffing is subject or any provision of its charter or
bylaws or (ii) conflict with, result in a breach of, constitute a default under,
result in the acceleration of, create in any party the right to accelerate,
terminate, modify, or cancel, or require any notice under any contract, lease,
sublease, license, sublicense, franchise, permit, indenture, agreement or
mortgage for borrowed money, instrument of indebtedness, Security Interest, or
other arrangement to which the Buyer or Park Staffing is a party or by which it
is bound or to which any of its assets is subject.




(c)  Park Staffing as of the date of this Agreement owns good and marketable
title to the Business, free and clear of all liens, encumbrances, security
interests, charges, adverse claims, continuing contracts and other exceptions to
title, except as provided in the Factoring Agreement.




(d)  No litigation, investigation, action, suit or proceeding, or government
action or proceeding, or claim is pending or threatened against or affects the
Buyer, Park Staffing or the Business.




5.  Representations and Warranties of the Seller.  The Seller represents and
warrants to the Buyer and Park Staffing as follows:




(a)  The Seller has full power and authority (including full corporate power and
authority) to execute and deliver this Agreement and to perform its obligations
hereunder.  This Agreement continues the valid and legally binding obligation of
the Seller, enforceable in accordance with its terms and conditions.




(b)  Neither the execution and the delivery of this Agreement, not the
consummation of the transactions contemplated hereby will (i) violate any
statute, regulations, rule, judgment, order, decree, stipulation, injunction,
charge, or other restriction of any government, governmental agency, or court to
which the Seller is subject or any provision of its charter or bylaws or (ii)
conflict with, result in a breach of, constitute a default under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any notice under any contract, lease, sublease, license,
sublicense, franchise, permit, indenture, agreement or mortgage for borrowed
money, instrument of indebtedness, Security Interest, or other arrangement to
which the Seller is a party or by which it is bound or to which any of its
assets is subject.




(c)  No litigation, investigation, action, suit or proceeding, or government
action or proceeding, or claim is pending or threatened against or affects the
Seller.




(d)  Harper is the owner of the Buyer Common Stock and the Warrants, free and
clear of any liens or encumbrances.




6.  Legal Fees.  In the event of any dispute or disagreement arising out of or
in connection with this Agreement, the prevailing party shall be entitled to
recover from the other party(ies) its reasonable legal fees and other court
costs and expenses.





2




--------------------------------------------------------------------------------

7.  Indemnification by the Buyer and Park Staffing.




(a)  The Buyer and Park Staffing hereby jointly and severally indemnify the
Seller against, and agrees to hold the Seller harmless from, any and all
demands, claims, actions or causes of action, assessments, damages, losses,
liabilities, costs and expenses, including, without limitation, interest,
penalties, reasonable expenses of investigation and attorneys' fees and expenses
resulting to, imposed upon or incurred by the Seller, directly or indirectly,
arising out of: (A) any misrepresentation or breach of warranty, covenant, or
agreement made or to be performed by the Buyer or Park Staffing pursuant to this
Agreement, or (B) any act or omission of the Buyer or Park Staffing in
connection with its ownership and operation of the Business prior to the
reconveyance of the Business pursuant to this Agreement.




(b)  The Seller agrees to give prompt notice to the Buyer and Park Staffing of
the assertion of any claim, or the commencement of any suit, action, or
proceeding, in respect of which indemnity may be sought hereunder.  The Buyer
and/or Park Staffing may participate in, and, at the request of the Seller,
shall assume, the defense of any suit, action, or proceeding for which indemnity
is given at the expense of the Buyer and/or Park Staffing.




8.  Indemnification by The Seller.




(a)  The Seller hereby indemnifies the Buyer and Park Staffing against, and
agrees to hold the Buyer and Park Staffing harmless from, any and all demands,
claims, actions or causes of action, assessments, damages, losses, liabilities,
costs and expenses, including, without limitation, interest, penalties,
reasonable expenses of investigation and attorneys' fees and expenses resulting
to, imposed upon or incurred by the Buyer and/or Park Staffing, directly or
indirectly, arising out of: (A) any misrepresentation or breach of warranty,
covenant, or agreement made or to be performed by the Seller, Harper or Davis
pursuant to this Agreement, or (B) any act or omission of the Seller in
connection with its ownership and operation of the Business after the
reconveyance of the Business pursuant to this Agreement.




(b)  The Buyer and/or Park Staffing agrees to give prompt notice to the Seller
of the assertion of any claim, or the commencement of any suit, action, or
proceeding, in respect of which indemnity may be sought hereunder.  The Seller
may participate in, and, at the request of the Buyer and/or Park Staffing, shall
assume, the defense of any suit, action, or proceeding for which indemnity is
given at the expense of the Seller.




9.  Release of the Seller, Etc.  Except as provided in this Agreement or in the
Factoring Agreement, the Buyer, Park Staffing and EDLA, for itself and on behalf
of its predecessors, successors, affiliates, officers, directors, shareholders,
employees, agents, representatives and assigns, does hereby release, discharge,
remise and acquit the Seller, and all of its subsidiaries, predecessors,
successors, affiliates, directors, officers, shareholders, agents,
representatives, attorneys, heirs and assigns (including, without limitation
Harper and Davis)(collectively, the "Seller Releasees"), of and from any and all
claims, demands, debts, obligations, liabilities, costs, expenses, rights of
action, causes of action, agreements, contracts, covenants, suits, accounts,
judgments, losses and liabilities whatsoever, arising from the beginning of time
to the present, whether known or unknown, including, without limitation those
arising out of or relating to the Business.  (All of the preceding items shall
hereinafter be collectively referred to as the "Released Items.")




10.  Release of the Buyer, Etc.  The Seller, for itself and on behalf of its
predecessors, successors, affiliates, officers, directors, shareholders,
employees, agents, representatives, and assigns (including, without limitation,
Harper and Davis), does hereby release, discharge, remise and acquit the Buyer,
Park Staffing and EDLA, and all of their subsidiaries, predecessors, successors,
affiliates, directors, officers, shareholders, agents, representatives,
attorneys, heirs and assigns (including, without limitation, Larry
Eastland)(collectively, the "Buyer Releasees"), of and from any and all claims,
demands, debts, obligations, liabilities, costs, expenses, rights of action,
causes of action, agreements, contracts, covenants, suits, accounts, judgments,
losses and liabilities whatsoever, arising from the beginning of time to the
present, whether known or unknown, including, without limitation those arising
out of or relating to the Business.  (All of the preceding items shall
hereinafter be collectively referred to as the "Released Matters.")




11.  Civil Code Section 1542.  It is expressly understood that Section 1542 of
the Civil Code of California provides as follows:




"General Release - - Claims Extinguished. A General Release does not extend to
claims which the creditor does not know or suspect to exist in his favor at the
time of executing the release, which if known by him must have materially
affected his settlement with the debtor."





3




--------------------------------------------------------------------------------

12.  Waiver of Section 1542.  The provisions of Section 1542 of the California
Civil Code, as well as the provisions of all comparable, equivalent and similar
statutes and principles of common law of the United States and of any and all of
the states of the United States, if in any way applicable, ARE HEREBY KNOWINGLY
AND VOLUNTARILY WAIVED AND RELINQUISHED BY THE SELLER WITH RESPECT TO THE
RELEASED ITEMS AND ARE HEREBY KNOWINGLY AND VOLUNTARILY WAIVED AND RELINQUISHED
BY THE BUYER, PARK STAFFING AND EDLA WITH RESPECT TO THE RELEASED MATTERS.  The
parties each acknowledge that these waivers are essential and material terms of
this Settlement Agreement, without which the consideration set forth herein and
relating hereto would not have been delivered.




 

13.  Separate Investigation.  Each of the parties hereto acknowledges that it
has made such investigation of the facts pertaining to this settlement and this
Settlement Agreement and all matters pertaining hereto as it has deemed
necessary.




14.  No Assignment by the Seller.  The Seller represents and warrants to the
Buyer Releasees that it has not heretofore assigned or transferred, or purported
to assign or transfer, to any person or entity, any of the Released Matters.
 The Seller agrees to indemnify, defend and hold the Buyer Releasees harmless
against any claims, demands, debts, obligations, liabilities, costs, expenses,
rights of action and/or causes of action based on, arising out of, or in any way
connected with any such transfer or assignment.




15.  No Assignment by the Buyer, etc.  The Buyer, Park Staffing and EDLA
represent and warrant to the Seller Releasees that it has not heretofore
assigned or transferred, or purported to assign or transfer, to any person or
entity, any of the Released Items.  The Buyer, Park Staffing and EDLA agrees to
indemnify, defend and hold the Seller Releasees harmless against any claims,
demands, debts, obligations, liabilities, costs, expenses, rights of action
and/or causes of action based on, arising out of, or in any way connected with
any such transfer or assignment.




16.  Miscellaneous.




(a)  Governing Law.  This Agreement shall be governed by and construed in
accordance with California law.




(b)  Brokers' Commissions.  The Buyer and Park Staffing represent and warrant to
the Seller that the Buyer and/or Park Staffing has not employed any broker or
finder in connection with this transaction and the Buyer and Park Staffing agree
to indemnify and hold harmless the Seller from and against any demands, claims,
actions or causes of action, assessments, damages, losses, liabilities, costs
and expenses, including, without limitation, interest, penalties, reasonable
expenses of investigation and attorneys' fees and expenses for or arising out of
any brokerage commission, finder's fee, acquisition or disposition fee or other,
similar charge imposed against the Seller by reason of any contract or agreement
made or deemed made by the Buyer and/or Park Staffing.  The Seller represents
and warrants to the Buyer and Park Staffing that the Seller has not employed any
broker or finder in connection with this transaction and the Seller agrees to
indemnify and hold harmless the Buyer and Park Staffing from and against any
demands, claims, actions or causes of action, assessments, damages, losses,
liabilities, costs and expenses, including, without limitation, interest,
penalties, reasonable expenses of investigation and attorneys' fees and expenses
for or arising out of any brokerage commission, finder's fee, acquisition or
disposition fee or other, similar charge imposed against the Buyer and/or Park
Staffing by reason of any contract or agreement made or deemed made by the
Seller.




(c)  Time.  Time is of the essence of this Agreement.  It is the intention of
the parties hereto that the time limits set forth herein be absolutely strictly
construed.  The failure of any party to perform its obligations hereunder in a
strictly timely manner shall constitute a default by such party, subject to the
provisions hereof, and shall not be remedied or excused by any subsequent
performance of such obligation.




(d)  Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.  If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties agree that the court making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration, or area of the term or provision to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified after the expiration of the time within
which the judgment may be appealed.




(e)  Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same instrument.





4




--------------------------------------------------------------------------------

(f)  Entire Agreement.  This Agreement embodies the entire agreement and
understanding between the parties relating to the subject matter hereof and may
not be modified, amended, waived or discharged except by an instrument in
writing executed by both parties.  The invalidity of any one of the covenants,
agreements, conditions or provisions of this Agreement or any portion hereof
shall not affect the remaining portions hereof and, in such event, this
Agreement shall be construed as if such covenant, agreement, condition or
provision had not been inserted herein.




(g)  Authorized Signatory.  The persons executing this Agreement on behalf of
the Buyer, Park Staffing and the Seller hereby represent and warrant to the
other parties hereto that he is the duly authorized representative of the Buyer,
Park Staffing or the Seller, as the case may be, and that such corporation has
taken all necessary corporate action to ratify and approve the execution of this
Agreement in accordance with its terms.




(h)  Further Documents.  Each of the parties to this Agreement agrees to provide
such additional duly executed (in recordable form, where appropriate)
agreements, documents and instruments as may be reasonably requested by the
other party in order to carry our the purposes and intent of this Agreement.




IN WITNESS WHEREOF, the parties have executed this Agreement, consisting of 9
pages, including this page, as of the date first above written.




 

Computer Contact Service, Inc., a California corporation

 

 

 

 

 

 

by:

/s/ Stan Harper         

 

 

Stan Harper, President

 

 

 

 

 

 

 

 

/s/ Stanley Harper

 

 

STANLEY HARPER, individually

 

 

 

 

 

 

 

 

/s/ Troy Davis

 

 

TROY DAVIS, individually

 

 

 

 

 

 

 

 

Parks! America, Inc., a Nevada corporation

 

 

 

 

 

 

by:

/s/ Larry Eastland

 

 

 

 

 

 

 

 

Park Staffing, LLC, a California limited liability company

 

 

 

 

 

 

by:

/s/ Larry Eastland

 

 

 

 

 

 

 

 

EDLA Staffing, LLC, a Nevada limited liability company

 

 

 

 

 

 

by:

/s/ Larry Eastland

 








5


